Citation Nr: 1041000	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post bunionectomy and fifth hemiphalangectomy of the left 
foot with dystrophy or complex region pain syndrome, for the 
period prior to December 11, 2008 and in excess of 30 percent 
thereafter.  


REPRESENTATION

Appellant represented by:  To be clarified


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
February 1986 and from January 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction 
of this matter is with the RO in Little Rock, Arkansas.

In December 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In August 2009, the Board remanded this matter for additional 
development.  The matter has been returned to the Board for 
additional appellate consideration. 

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for the 
matter on appeal, the Board has characterized this issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).  
Moreover, while the RO assigned higher initial ratings during the 
pendency of this appeal, as higher ratings are assignable, and 
the Veteran is presumed to be seeking the maximum available 
benefit, the claim for initial higher ratings (as characterized 
on the title page) remain viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the August 2009 remanded, the Board instructed the RO to 
consider whether a separate compensable rating was warranted for 
a scar.  However, neither the February 2009 supplemental 
statement of the case nor the rating decision reflects such 
consideration.
 
The Board also notes that while the December 2009 VA examiner 
provided information as to the size and location of the Veteran's 
scars on her left foot, he did not render findings sufficient to 
evaluate the Veteran's scars under the applicable rating 
criteria.  A more complete description of the scarring is needed 
to ascertain whether there is a basis for a separate compensable 
rating.

Under these circumstances, the Board finds that an additional 
remand is warranted to afford the Veteran an appropriate VA 
dermatology examination and for the RO to consider whether a 
separate compensable rating is warranted for a scar.

In addition, it appears that in March 2010 the RO attempted to 
contact Disabled American Veterans (DAV) regarding whether they 
had been properly designated as the Veteran's representative via 
a VA Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative.  No response is noted and there is 
currently no VA Form 21-22 appointing the DAV as the Veteran's 
representative associated with the claims file.  There are 
indications on file that the DAV is taken as a representative, 
but legal documentation, over the appellant's signature is not on 
file.  Hence, on remand, the RO should clarify with the Veteran 
her intentions as to representation and associate appropriate 
documentation with the claims file.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA Form 21-22 
and instructions on the designation of a 
representative. Associate any response 
received with the claims file.  If there is a 
currently signed power of attorney form in 
the files of the DAV in North Little Rock, 
that should be associated with the claims 
folder.

2.  The RO/AMC should arrange for the Veteran 
to undergo an appropriate VA dermatology 
examination. The entire claims file must be 
made available to the examiner.  The examiner 
should render findings pertinent to any 
residuals scars, to include describing all 
scars associated with the status post 
bunionectomy and fifth hemiphalangectomy of 
the left foot with dystrophy or complex 
region pain syndrome; and, for each scar, 
stating the size of the area affected (in 
inches or centimeters), whether the scar is 
deep or superficial, is linear or nonlinear, 
causes limitation motion, is unstable, or is 
painful on examination. 

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AMC/RO 
should readjudicate the claim for a higher 
initial rating on appeal, to include 
consideration of whether a separate 
compensable rating for a scar is warranted.  

4.  If the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


